NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4412-15T2

WELLS FARGO BANK, NA,

        Plaintiff-Respondent,

v.

ADAM JUDELSON,

     Defendant-Appellant.
______________________________

              Submitted September 27, 2017 – Decided October 23, 2017

              Before Judges Fuentes and Manahan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Essex County, Docket No.
              F-042765-09.

              Adam Judelson, appellant pro se.

              Knuckles Komosinski & Manfro, LLP, attorneys
              for respondent (John E. Brigandi, on the
              brief).

PER CURIAM

        In this mortgage foreclosure matter, defendant Adam Judelson

appeals from the June 10, 2016 order of the Chancery Division

denying his motion to vacate final judgment.                We affirm.
     We derive the following procedural history and facts from the

record.     On May 20, 2008, defendant executed and delivered a

promissory note to Wells Fargo Bank NA (Wells Fargo) in the amount

of $148,000.     To secure payment, defendant delivered a mortgage

encumbering the real property located in Newark, New Jersey.

     Defendant defaulted under the terms of the note on May 1,

2009.     Upon defendant's failure to cure the default, a notice of

intention to foreclose was mailed, and on August 12, 2009, Wells

Fargo filed the complaint for foreclosure.

     Wells Fargo engaged in concerted efforts to serve defendant

with the summons and complaint.          Wells Fargo attempted service

upon defendant through a private process server at the mortgaged

property.     According to the affidavit of service, an individual

acknowledged    that   defendant   did   not   reside   at   the   mortgaged

premises.    Wells Fargo then performed a skip trace, which revealed

an address for defendant in New York.          Additionally, an inquiry

through directory assistance was performed to locate a phone number

for defendant.     Wells Fargo attempted to serve defendant with a

summons and complaint at the New York address via certified mail

and regular mail.      The certified mail was returned as "unclaimed."

The regular mail was not returned.         Attempts to reach defendant

by phone were unsuccessful, as the calls were not answered.



                                    2                                A-4412-15T2
     After defendant failed to file a responsive pleading or to

appear, Wells Fargo filed a request and certification of default.

On December 29, 2009, default was entered against defendant.

     Four     months   later,   Wells       Fargo   notified   defendant      by

certified and regular mail of its intention to proceed with the

foreclosure action.         After defendant again failed to respond,

Wells Fargo filed a motion for application of final judgment.

     While the motion was pending, the action was inexplicably

dismissed for lack of prosecution.           Wells Fargo filed a motion to

vacate dismissal and reinstate the case upon notice to defendant

via certified and regular mail.           The motion was granted.          Wells

Fargo then filed for final judgment upon service to defendant by

certified and regular mail.      On March 17, 2015, final judgment was

entered.

     Over a year after the entry of final judgment, defendant

filed a motion to vacate default judgment and final judgment based

upon lack of service, arguing a violation of due process.                 At the

conclusion of oral argument, defendant's motion was denied.

     Thereafter, defendant filed a motion seeking leave to file

an untimely appeal.     We denied the motion and limited defendant's

appeal   to   the   order   denying   his    motion   to   vacate   the   final

judgment.     This appeal followed.

     Defendant raises the following points on appeal:

                                      3                               A-4412-15T2
           POINT I

           THE APPELLATE DIVISION MUST DECIDE WHETHER THE
           TRIAL COURT'S FINDING OF FACT AND CONCLUSION
           OF THE LAW FELL SHORT AS TO [WELLS FARGO'S]
           AFFIDAVIT OF SERVICE [TO] REFLECT THAT
           DEFENDANT WAS NOT SERVED ON DECEMBER 22,
           2010[,] AND WHERE DEFENDANT[] REBUTTED BY
           CLEAR AND CONVINCING EVIDENCE THAT REFLECT[S]
           THAT [HE] WAS NOT SERVE[D] AS A MATTER OF LAW.

           POINT II

           THE APPELLATE DIVISION MUST DECIDE WHETHER
           [WELLS   FARGO'S]   PROOF   TO   SUPPORT   ITS
           APPLICATION FOR ENTRY FOR FINAL JUDGMENT
           ESTABLISHED THAT WELLS FARGO BANK, N.A. HAD
           LEGAL RIGHT SHOWING OWNERSHIP OR CONTROL OF
           THE NOTE UNDER THE UCC ARTICLE 3 REGARDING THE
           TRANSFER AND ENFORCEMENT OF NOTE ON OR BEFORE
           FINAL JUDGMENT WAS ENTERED AS A MATTER OF LAW.

           POINT III

           THE APPELLATE COURT MUST [DECIDE] WHETHER THE
           TRIAL COURT [FAILED] TO [PERFORM] ITS DUTY BY
           PROVIDING DEFENDANT WITH A REASON AS TO WHY
           HIS MOTION WAS DENIED WHERE A REVIEW OF THE
           TRIAL COURT ORDER SHOWS NO FINDING OF FACT
           WITH RELEVANT LEGAL CONCLUSIONS AS [A] MATTER
           OF LAW.

     We have considered these arguments in light of the record and

after consideration of applicable law, and conclude that they lack

sufficient merit to warrant extended discussion in a written

opinion.   R. 2:11-3(e)(1)(E).   We add only the following.

     Our scope of review of the trial court’s ruling on a motion

for relief from a judgment or order is exceedingly narrow.     As our

Supreme Court has observed in a foreclosure context, a trial

                                 4                            A-4412-15T2
court’s   decision       under    Rule       4:50-1     "warrants   substantial

deference, and should not be reversed unless it results in a clear

abuse of discretion."          U.S. Bank Nat’l Ass'n. v. Guillaume, 209

N.J. 449, 467 (2012) (citations omitted).

      Moreover, where a litigant delays more than one year after

the entry of a judgment in moving to set it aside, the available

grounds for relief under Rule 4:50-1 are more restrictive and do

not include claims of "excusable neglect" under subsection (a) of

that provision.       R. 4:50-2.; Orner v. Liu, 419 N.J. Super. 431,

437   (App.   Div.)    (recognizing      this   prescribed    "outermost      time

limit"), certif. denied, 208 N.J. 369 (2011).

      Even if the defense of excusable neglect was available to

defendant,    the     record   supports      that     defendant's   neglect    was

inexcusable.    Although defendant was not personally served, he was

properly served by mail.          R. 4:4-4(b)(1)(C).          U.S. Bank Nat'l.

Ass'n v. Curcio, 444 N.J. Super. 94, 107 (App. Div. 2016). Despite

notice of the foreclosure action, defendant did not respond or

otherwise appear for six years.                 It is without dispute that

defendant's willful lack of response was not attributable to

excusable neglect.        See Baumann v. Marinaro, 95 N.J. 380, 394

(1984).

      Defendant raises for the first time on appeal that Wells

Fargo lacked standing to foreclose the mortgage.                    Although an

                                         5                               A-4412-15T2
appellate court may consider allegations of error not brought to

the trial judge's attention, we frequently decline to consider

issues that were not presented before the trial court.       Since

defendant's claim does not go to the jurisdiction of the trial

court, nor does it concern matters of substantial public interest,

we will not consider the claim on appeal.   See State v. Robinson,

200 N.J. 1, 20-22 (2009); State v. Arthur, 184 N.J. 207, 327

(2005); Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973);

see Pressler & Verniero, Current N.J. Court Rules, comment on R.

2:6-2 (2015).

     In closing, we are satisfied that the factual findings of the

court concerning defendant's contentions are fully supported by

the record and, in light of those facts, the legal conclusions

drawn therefrom are unassailable.

     Affirmed.




                                6                          A-4412-15T2